The Honorable Bill Walters State Senator P.O. Box 280 Greenwood, Arkansas 72936
Dear Senator Walters:
This is in response to your request for an opinion on whether a runoff election is necessary after a special election to fill a vacancy in the mayor's office in a city of the first class with the mayor/council form of government. Specifically, you indicate that a special election was held on August 4, 1992 to fill the vacancy created when the Mayor of Greenwood resigned with more than two years remaining in the term. None of the five candidates on the ballot at the special election received more than fifty percent of the vote. Your question is whether a runoff election is necessary in such instance.
It is my opinion that the answer to your question is "yes."
If a mayor of a first class city vacates the office with more than six months remaining in the term, a special election is to be held. A.C.A. § 14-43-401 (1987). The city governing body is authorized to appoint an acting mayor in the interim. A.C.A. §14-43-401(b)(2). Section 14-43-304 which is applicable to cities of the first class with the mayor/council form of government, provides at subsection (d) that "[i]n the event that a vacancy occurs in the office of mayor of these cities, the vacancy shall be filled by a special election and special runoff election, ifnecessary, as provided in subsection (c) of this section." (Emphasis added). Subsection (c) of the section cited above, which addresses general elections for mayor, provides for a runoff election to be held two weeks from the day of the general election between the two candidates receiving the highest number of votes. A.C.A. § 14-43-304(c)(1).
It is therefore my opinion that A.C.A. § 14-43-304(d) requires a runoff election in the situation you describe.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh